IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DENNIS SMITH,                            : No. 46 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (SUPERVALU HOLDINGS PA,            :
LLC),                                    :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.